             Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 1 of 7




R. Terry Parker, Esquire
RATH, YOUNG and PIGNATELLI, P.C.
120 Water Street, Second Floor
Boston, MA 02109
Telephone: (603) 226-2600
Email: rtp@rathlaw.com

Attorneys for Plaintiff
David Hoffman


                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DAVID HOFFMAN,

                         Plaintiff,

               v.                                       Case No.:

 CONTENT IQ LLC,

                        Defendant.



                                COMPLAINT AND JURY DEMAND

        The plaintiff David Hoffman (“Plaintiff”), by his undersigned attorneys, Rath, Young and

Pignatelli, P.C., for his complaint against the defendant Content IQ (“Defendant”), alleges as

follows:

                                      SUBSTANCE OF THE ACTION

        1.          This is a case of willful copyright infringement in violation of 17 U.S.C.

  §§ 106(1), 501 and a violation of § 1202 of the Digital Millennium Copyright Act.

        2.      Plaintiff seeks compensatory or statutory damages in an amount to be

established at trial.
              Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 2 of 7




                                              PARTIES

        3.       Plaintiff is an individual doing business as David Hoffman Photo Library with

an address at 21 Norman Grove, E3 5EG, London, England.

        4.       Upon information and belief, Defendant is a foreign limited liability company

duly organized under the laws of New York with a principal place of business at 135 Madison

Avenue, 12th Floor, New York, New York, 10016.

                                  JURISDICTION AND VENUE

        5.       This is a civil action seeking damages and injunctive relief for copyright

infringement under the copyright laws of the United States, and therefore this Court has

jurisdiction under 17 U.S.C. § 101 et seq., 28 U.S.C. § 1331 (federal question jurisdiction), and

28 U.S.C. § 1338 (a) (jurisdiction over copyright actions).

        6.       Personal jurisdiction over Defendant is proper. Defendant is conducting

business in and committing torts in this state, including, without limitation, Defendant’s

copyright infringement, which causes harm in this state and judicial district.

        7.       Pursuant to 28 U.S.C. § 1391, venue properly lies in this Court because a

substantial part of the events giving rise to the claims herein occurred in this judicial district.

                     FACTS COMMON TO ALL CLAIMS FOR RELIEF

A.      Plaintiff’s Business

        8.       Plaintiff is a professional photographer who licenses his photographic works for

various professional applications, including editorial, advertising, corporate and non-profit use.

        9.       Plaintiff is the creator of the photographic image at issue in this litigation, a copy

of which is attached hereto as Exhibit A (the “Copyrighted Work”).

        10.      The Copyrighted Work is an original work of authorship.


                                                   2
              Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 3 of 7




        11.       Plaintiff owns the copyrights in and to the Copyrighted Work.

        12.       Plaintiff has obtained registration with the United States Copyrighted Office for

the Copyrighted Work. Attached hereto as Exhibit B is a copy of the certificate for registration

obtained from the United States Copyright Office.

B.      Defendant’s Unlawful Activities

        13.       Upon information and belief, Defendant owns and operates a website located at

the URL http://www.boredomtherapy.com, where it uses photographic images belonging to

others, such as the Copyrighted Work, to draw internet users to visit and remain at Defendant’s

websites, thus profiting from Plaintiff’s labor as viewership and advertising revenue grow, and as

the monetary value of the website grows.

        14.       Plaintiff has discovered that Defendant is infringing Plaintiff’s exclusive

copyrights in the Copyrighted Work by reproducing, distributing, creating derivative works

from, and publicly displaying the Copyrighted Work.

        15.       Copies of screenshots showing the infringing use of the Copyrighted Work are

attached hereto as Exhibit C.

        16.       Upon information and belief, Defendant is directly responsible for the unlawful

reproduction, distribution, public display, and derivation of the Copyrighted Work.

        17.       Defendant’s reproduction, distribution, public display and derivation of the

Copyrighted Work are without Plaintiff’s authorization.

        18.       Defendant’s unauthorized reproduction, distribution, public display and

derivation of the Copyrighted Work are knowing and willful and in reckless disregard of

Plaintiff’s rights.

        19.       Defendant is, upon information and belief, a media company with a knowledge


                                                  3
              Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 4 of 7




of copyright law.

        20.      Defendant knew or should have known it needed permission to use Plaintiff’s

photograph and made no effort to obtain such permission.

        21.      Upon information and belief, Defendant’s use of the Copyrighted Work was not

accidental nor inadvertent but purposeful.

        22.      Upon information and belief, Defendant’s unauthorized reproduction,

distribution, public display and derivation of Plaintiff’s Copyrighted Work are knowing and

willful and in reckless disregard of Plaintiff’s rights.

        23.      Indeed, upon information and belief, Defendant’s entire business model depends

upon the unauthorized use of the copyrighted content of others.

                               FIRST CLAIM FOR RELIEF
                           DIRECT COPYRIGHT INFRINGEMENT
                                  (17 U.S.C. § 101 et seq.)

        24.      Plaintiff realleges the above paragraphs and incorporates them by reference as if

fully set forth herein.

        25.      The Copyrighted Work is an original work of authorship, embodying

copyrightable subject matter, subject to the full protection of the United States copyright laws.

         26.     Upon information and belief, as a result of Plaintiff’s public display of the

 Copyrighted Work, Defendant had access to the Copyrighted Work prior to using it at the

 infringing website.

         27.     By its actions, as alleged above, Defendant has infringed Plaintiff’s exclusive

 rights in violation of the Copyright Act, 17 U.S.C. §501, by reproducing, distributing,

 creating derivative works of, and publicly displaying the Copyrighted Work.

         28.     Upon information and belief, the infringement by Defendant is willful and

                                                   4
              Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 5 of 7




deliberate and Defendant has profited at the expense of Plaintiff.

         29.     As a direct and proximate result of Defendant’s infringement of Plaintiff’s

exclusive copyrights in the Copyrighted Work, Plaintiff is entitled to recover its actual

damages resulting from such uses without paying license fees, in an amount to be proven at

trial.

         30.     In addition, at Plaintiff’s election, pursuant to 17 U.S.C. § 504(b), Plaintiff

shall be entitled to recover damages based on a disgorgement of the profits from infringement

of the Copyrighted Work, which amounts will be proven at trial.

         31.      In the alternative, and at Plaintiff’s election, Plaintiff is entitled to maximum

statutory damages, pursuant to 17 U.S.C. § 504(c), in the amount of $150,000 with respect to

the infringing reproduction, distribution, public display and derivation of the Copyrighted

Work, or such other amounts as may be proper under 17 U.S.C. § 504(c).

         32.     Plaintiff is entitled to its costs, including reasonable attorneys’ fees, pursuant

to 17 U.S.C. § 505.

         33.     Defendant’s conduct has caused and any continued infringing conduct will

continue to cause irreparable injury to Plaintiff unless enjoined by this Court. Plaintiff has no

adequate remedy at law. Pursuant to 17 U.S.C. § 502, Plaintiff is entitled to a permanent

injunction prohibiting infringement of Plaintiff’s exclusive rights under copyright law.


                                     PRAYER FOR RELIEF

         WHEREFORE, Plaintiff demands judgment as follows:

         1.      A declaration that Defendant has infringed Plaintiff’s copyrights in

the Copyrighted Works under the Copyright Act;

         2.      A declaration that such infringement is willful;

                                                   5
              Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 6 of 7




         3.      An accounting of all revenue earned by Defendant during the period in

 which it reproduced, distributed or displayed the Copyrighted Works, or any portion or

 derivation of the Copyrighted Works;

         4.      Awarding Plaintiff all gains, profits, property and advantages obtained or

 derived by Defendant from their acts of copyright infringement or, in lieu thereof, should

 Plaintiff so elect, such statutory damages as the Court shall deem proper, as provided in 17

 U.S.C. §§ 504(c), including damages for willful infringement of up to $150,000 for each

 instance of copyright infringement;

         5.       Awarding Plaintiff such exemplary and punitive damages as the Court

 finds appropriate to deter any future infringement;

         6.       Awarding Plaintiff his costs and disbursements incurred in this action,

 including his reasonable attorneys’ fees, as provided in 17 U.S.C. § 505;

         7.       Permanently enjoining Defendant, his employees, agents, officers, directors,

 attorneys, successors, affiliates, subsidiaries and assigns, and all those in active concert and

 participation with Defendant, from directly or indirectly infringing Plaintiff’s copyrights or

 continuing to market, offer, sell, dispose of, license, lease, transfer, public display,

 advertise, reproduce, develop or manufacture any works derived or copied from the

 Plaintiff’s Copyrighted Work or to participate or assist in any such activity; and

         8.       For such other and further relief as the Court may deem just and proper.


                                         JURY DEMAND

       Plaintiff hereby demands a trial by jury pursuant to Rule 38 of the Federal Rules of Civil

Procedure.



                                                   6
          Case 1:21-cv-01305-AT Document 1 Filed 02/12/21 Page 7 of 7




Dated: February 12, 2021
                                     Respectfully submitted,


                                     By: /s/ R. Terry Parker
                                     R. Terry Parker, Esquire
                                     RATH, YOUNG and PIGNATELLI, P.C.
                                     120 Water Street, Second Floor
                                     Boston, MA 02109
                                     Telephone: (603) 226-2600
                                     Email: rtp@rathlaw.com

                                     Attorneys for Plaintiff
                                     David Hoffman




                                       7
